Citation Nr: 1633576	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-01 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for hematuria.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a low back disability.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for a left ankle disability.

4.  Entitlement to service connection for a left forearm disability.


REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to February 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2010, June 2010, and July 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2013, the Veteran was scheduled for a hearing before the Board.  However, he failed to appear; thus, the hearing request is considered withdrawn.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision in July 2002, the RO denied the claims of service connection for hematuria, a low back disability and a left ankle disability.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

2.  The additional evidence presented since the rating decision in July 2002 by the RO raises a reasonable possibility of substantiating the claims for hematuria, a low back disability and a left ankle disability.

3.  Hematuria had its onset in service.
4.  A left ankle disability had its onset in service.

5.  A diagnosis of a left forearm disability has not been shown during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The July 2002 RO decision, which denied service connection for hematuria, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the previously denied claim of service connection for hematuria have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The July 2002 RO decision, which denied service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

4.  The criteria for reopening the previously denied claim of service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

5.  The July 2002 RO decision, which denied service connection for a left ankle disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

6.  The criteria for reopening the previously denied claim of service connection for a left ankle disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

7.  The criteria for service connection for hematuria have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  The criteria for service connection for a left ankle disabilty have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

9.  The criteria for entitlement to service connection for a left forearm disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As the Board is reopening the claims of service connection for hematuria, a low back disability and a left ankle disability, as well as granting service connection for hematuria and a left ankle disability, VCAA compliance as to these issues need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

As to the issue for service connection for a left forearm disability, standard April 2009 and October 2009 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

Although a VA medical examination or opinion was not provided in connection with the claim for service connection for a left forearm disability, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the record does not contain competent lay or medical evidence of a current diagnosed disability or recurrent symptoms of disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA's duty to assist has been met.


II. Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in July 2002, the RO denied service connection for hematuria, a low back disability and a left ankle disability on grounds that there was no evidence showing any disease or illness or injury residuals that would support a diagnosis of any of these claimed conditions.  After the Veteran was notified of the determination and of his appellate rights by a September 2002 letter, he did not appeal the adverse determination.

As no new and material evidence pertinent to the claims was received by VA within one year from the date that the RO mailed notice of the adverse determinations to the Veteran, the rating decisions became final by operation of law on the evidence of record, except the claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  

The evidence previously considered consisted of the service treatment records, VA treatment records, a May 2002 VA examination, and records from the Social Security Administration.

Current Claim to Reopen and Additional Evidence

The current claim to reopen the previously denied claims for hematuria, a low back disability and a left ankle disability was received by VA in November 2008. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claims for hematuria, a low back disability and a left ankle disability consists, in part, of VA treatment records that contain treatment for hematuria, a low back disability and a left ankle disability showing current diagnoses of the claimed disabilities as well as VA examinations dated September 2013 and July 2015 showing diagnoses of hematuria, chronic low back strain and spasm, and left ankle arthralgia and lateral collateral ligament sprain. 

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim.  It demonstrates that the Veteran current diagnoses associated with his claimed hematuria, a low back disability and a left ankle disability.  Such evidence was not previously of record at the time of the prior final denial.  Reopening the claims is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of service connection for a low back disability is addressed further in the remand section.


II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Hematuria and Left Ankle 

Post-service medical treatment records show that the Veteran had been diagnosed with hematuria and left ankle lateral collateral ligament sprain.  See, e.g., July 2015 VA examinations.  The first requirement for service connection for these claims, the existence of a current disability, is met.

Service treatment records show that the Veteran was treated multiple times for  hematuria and recurrent left ankle problems.  He was diagnosed with a left ankle sprain in July 1999 and tendonitis of left ankle in April 2001.  His December 2001 separation examination was normal.  On the report of medical history dated December 2001, however, the physician noted that the Veteran had left ankle pain and chronic sprain.

A few months following service, the Veteran was afforded a VA examination.  He complained of left ankle joint pain on and off especially after prolonged walking and jogging.  The Veteran reported not having any hematuria for nearly the last one year and had no urinary symptoms at that time.  He was diagnosed as having painless intermittent hematuria of unknown etiology during his service and was asymptomatic for the last one year and a left ankle sprain by history.  

During VA treatment in July 2006, the Veteran reported having blood in his urine since last weekend.  He was diagnosed as having hematuria.  On VA examination in July 2010, the Veteran's hematuria was found to be resolved as he was asymptomatic for over two years.  In May 2011, the Veteran was treated for a history of kidney stones and hematuria.  The physician noted that he has been admitted on several occasions and followed by the VA Hospital.  In July 2011, the Veteran was again diagnosed as having hematuria.  In November 2011, the Veteran was treated for left ankle pain and degenerative joint disease with hydrocodone for two weeks.  In February 2012, the Veteran reported having 6 episodes of gross hematuria since 2000 with the last episode having been four months ago.  It was noted that his hematuria was associated with clots.

In September 2012, the Veteran was afforded a VA examination.  The Veteran was diagnosed as having left ankle arthralgia since 2001 and nephrolithiasis since 2010.  

In July 2015, the Veteran was afforded another VA examination.  The Veteran stated that he fell on his back during service and found it hard to urinate after that injury.  When he was able to urinate, there was a significant amount of blood.  He has had reoccurring episodes since leaving the military which he described as a slow stream with blood clots, bright red blood then brown blood before the urine returns to normal color.  The Veteran was seen twice in the emergency room at VA since leaving the military.  The Veteran also described an injury to his left ankle which occurred in 1999 when he was confronted and tackled by a bouncer and he twisted his left ankle.  He had severe swelling and was unable to do his duties for several days.  Since then he continued to have pain/arthralgia in the left lateral ankle joint.  The examiner opined that the Veteran's hematuria was less likely than not incurred in or caused by the claimed in-service injury, event or illness as the Veteran's problem with recurring hematuria began while he was in the military and continued to be a problem, however, a cause has never been identified and there has been no follow-up with a urologist for further testing.  Therefore without a cause, it is difficult to give the opinion that the Veteran's hematuria is a result of or caused by or aggravated by his military service.  Regarding the left ankle, the examiner opined that it was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness as the Veteran sustained a documented injury to his left ankle while in the military and he continued to be bothered by pain in that same ankle following discharge from the military. 

Regarding the claimed hematuria, the Board finds that although the July 2015 opinion is negative, the rationale provided by the examiner supports a finding that the Veteran's current hematuria is the same that began in service.  Although the cause of the hematuria is not clear from the record, which was the basis for the negative opinion, service connection is nonetheless warranted as the July 2015 examiner stated that the current hematuria is the same as that which began in service.  Therefore, based on the evidence of record and after resolving the benefit-of-the-doubt in favor of the Veteran, the Board finds that the current hematuria had its onset during military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for hematuria is warranted.

Also, in consideration of the evidence, the Board finds that the left ankle disability had its onset during military service.  The July 2015 opinion is probative evidence that the current left ankle disability began during service as the physician clearly reviewed the medical record and provided an opinion based on examination of the Veteran.  Accordingly, service connection for a left ankle disability is warranted.

Left Forearm

In consideration of the evidence of record, a diagnosis of a left forearm disability has not been shown during the pendency of the appeal.  There is no evidence of a current left forearm disability contained in the record and the Veteran has not submitted any evidence that demonstrates a current diagnosis.

Moreover, this disability is the type that would require competent medical evidence to identify rather than lay evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) (concerning the identification of cancer); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (concerning the identification of posttraumatic stress disorder).  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  Thus, in this specific case, the Veteran's assertion on its own that he has a left forearm disability is not sufficient to establish a current disability.

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence does not show that the Veteran has a current diagnosis of a left forearm disability at any time from when he first filed his claim for service connection or near to that time period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of evidence of a current disability, the preponderance of evidence is against the claim of service connection of a left forearm disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

The application to reopen the claim of service connection for hematuria is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for a low back disability is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for a left ankle disability is granted and, to this extent only, the appeal is granted.

Service connection for hematuria is granted.

Service connection for a left ankle disability is granted.

Service connection for a left forearm disability is denied.




REMAND

The Board finds that the claim for a low back disability should be remanded for additional development and consideration.

First, on remand, the RO will have an opportunity to adjudicate the reopened claim for a low back disability on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

Second, although the Veteran was afforded VA examinations in connection to his claim for service connection for a low back disability, no adequate opinion has been provided as the etiology of the current low back disability was not determined.  The only VA examination that contained an opinion regarding the Veteran's current low back disability is the July 2015 VA examination.  The July 2015 examiner opined that the Veteran's low back disability was not related to the inservice back pain he experienced; however, the rationale provided was conclusory.  In order to properly adjudicate this appeal a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary in the form of a VA examination and medical opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his low back disability.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his low back disability.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of the Veteran's low back disability.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the low back disability had its onset during, or is otherwise related to, the Veteran's period of active service, including the inservice treatment of back pain and lumbar muscle spasms.

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal for a low back disability on the merits.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


